YELVERTON, Judge.
Defendant, Willie J. Mills, was charged by a grand jury with second-degree murder in violation of La. R.S. 14:30.1. After pleading guilty to manslaughter in violation of La. R.S. 14:31, he was sentenced to fifteen (15) years at hard labor. The defendant appealed his conviction and sentence, urging five assignments of error.
The defendant has failed to file a brief. Assignments of error which are not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). Since the *934assignments of error were not briefed, this case is subject only to a review of errors patent on the face of the record.
Pursuant to the provisions of La.C.Cr.P. article 920, we have examined the record for errors patent, and have found none. The conviction and sentence imposed upon the defendant by the trial court are confirmed.
AFFIRMED.